DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 was filed after the mailing date of the Notice of Allowance on 12/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The information disclosure statement is being considered with the exception of reference JPS51119638A, as there is no concise explanation of relevance in the English language.
The information disclosure statement filed 02/02/2021, specifically reference JPS51119638A listed in the IDS, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been 

Allowable Subject Matter

Claims 1-18 are allowed over the prior art of record in light of the arguments and amendments submitted in Amendment filed through RCE filed on 11/23/2020.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to reasonably show or suggest the claimed method for welding a polyolefin plastic material and a second plastic material which is not a polyolefin plastic.
The closest prior art of record is Dirks (DE102006054936A1). Similar to the claimed invention, Dirks discloses a method for welding a polyolefin plastic material to a second plastic material, comprising providing the polyolefin plastic material having a polyolefin surface including a first joining zone; providing the second plastic material, wherein the second plastic material is not a polyolefin plastic material, having a surface including a second joining zone; providing a primer, applying the primer to at least one surface to form a primer layer over the joining zone; disposing the first joining zone into contact with the second joining zone wherein the primer is disposed between the joining zones; and welding the polyolefin plastic material to the second plastic material at the joining zones. Dirks, however, discloses that the primer comprises block copolymers containing styrene and maleic anhydride. Dirks, thus, does not disclose a primer comprising a non-block structured polyolefin polymer that contains maleic acid anhydride and a polyester polymer, wherein the polyolefin polymer contains less than 10 wt.% styrene and is free of epoxide functionalities. 
While some of these features are known individually in other prior art references such as Yamada (JP2011240496 A) and Nakamura (JP60021249 A), who disclose a primer comprising a polyester polymer (Yamada) and a non-block structured polyolefin polymer as the primer used in joining two different polyolefin plastics materials (Nakamura), the prior art as a whole fails to reasonably show or suggest the totality of the claimed invention.
Specifically, the prior art as a whole fails to either show or suggest in a reasonable combination of references, the primer comprising a non-block structured polyolefin polymer with the polyolefin polymer containing maleic acid anhydride and less than 10 wt.% of styrene and being free of epoxide functionalities. 
In the absence of further prior art guidance, it would not have been obvious to an ordinarily skilled artisan to have arrived at the instant invention without hindsight. For the foregoing reasons the invention is deemed non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712